Citation Nr: 1224681	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1994 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2009, the Veteran testified at a hearing before a VA decision review officer.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's lumbar strain is manifested by painful motion of the thoracolumbar spine, with flexion no worse than 60 degrees and by radiculopathy.  There is no evidence of ankylosis of the thoracolumbar spine.  

2.  During the entire appeal period, radiculopathy has been manifested by pain through the buttocks, hip and left leg and without evidence of muscle atrophy or foot drop.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the back, have been met. 38 U.S.C.A. §§ 1155,  5107 (West 2002); 38 C.F.R. §§ 3.159 , Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, Note (1), and 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition. In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1  (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Lumbar strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome of the spine is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. 
§ 4.71a, Codes 5237, 5242 and 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in May 2008.  The examiner indicated that the claims file was reviewed.  With regard to history, the examination report noted that the Veteran was diagnosed with lumbosacral strain in 1999 with her discharge examination.  The Veteran reported that her original injury occurred when she was moving furniture in the military.  

The Veteran complained of pain in the lower back.  She stated that she had pain going down the left leg.  She noticed pain with walking long distances and was unable to run.  

With respect to the location and distribution of pain, the Veteran showed the examiner that it was in the lumbar area.  She stated that it would radiate down each side, and that she had pain down the left leg at the time of the examination.  She showed the examiner that the pain would travel down the buttock to the posterior thigh.  The Veteran reported that the pain was throbbing and shooting down the posterior thigh at times.  The Veteran reported the use of pain medications and physical therapy for her back pain.  

The Veteran reported that she experienced flare-ups of back pain approximately three times per week.  Each flare-up would last for about two hours.  The Veteran denied the use of assistive devices.  

With regard to functional assessment, the report noted that the Veteran could not do long distance walking.  There were no occupational impacts.  The Veteran reported   that she was unemployed due to hydradenitis (providing factual evidence against this claim as it clearly indicates the back problem was not the cause).   The Veteran reported that impacts with respect to recreational activities included being unable to run and unable to lift anything over 10 pounds.  

Upon physical examination, there was no heat, redness or swelling of the lumbar spine.  The Veteran had normal lumbar lordosis.   There was no paravertebral muscle spasm.

Range of motion studies revealed flexion to 57 degrees actively and 66 degrees passively.  The Veteran had extension to 19 degrees actively and 24 degrees passively.  Right lateral flexion  was to 24 degrees actively and 30 degrees passively.  Lateral flexion to the left was to 27 degrees actively and 30 degrees passively.  Rotation to the right was to 12 degrees actively and 16 degrees passively.  Rotation to the left was 14 degrees actively and 18 degrees passively.  

The examiner noted that, after repetitive motion of 5 flexion and extension movements, there was no objective evidence of pain, no fatigue, weakness, lack of endurance, nor any incoordination or loss of motion.  The examiner indicated that it would require resort to mere speculation to determine whether any of the above factors would cause functional loss during a flare-up.  

The examiner noted that the Veteran's gait was slow, with a limp.  Sensory examination was normal.  Motor examination was 5/5 bilaterally.  The examiner indicated that intervertebral disc syndrome was not applicable.   The examiner diagnosed lumbosacral strain with residual pain and loss of motion.  

The examiner indicated that there were no radicular symptoms noted on the examination, but the Veteran did report sciatica type pain in the left leg.  An x-ray was normal.  

Records from St. Joseph's Hospital dated in April 2007, show that the Veteran was seen for treatment of back pain.  The Veteran reported chronic back pain exacerbated by getting up from a bending position.  The clinical impression was back pain not otherwise specified.  The Veteran was given pain medication.  

The Veteran had a VA examination in November 2008.  The examiner indicated that the claims file was reviewed.  The Veteran reported that she was not currently working because of recent surgeries, including a partial hysterectomy and a bladder sling.  

The Veteran reported pain in the middle of the low back that went across the back.  She rated it as a 6 on a scale of 10.  There were spasms, cramping and occasional symptoms radiating to the buttocks.  She reported occasional burning to the left side and down the posterior aspect of the buttocks and back part of the upper thigh.  There was occasional tingling as well.  

The Veteran reported flare-ups, rated as an 8-9 out of 10, that occurred on a daily basis.  She reported that it would depend what activity she was involved in.  The flare-ups would last 30 to 60 minutes.  These would occur when walking one block, sitting for an hour, or just with increasing movements.  She reported using heat and ice and sometimes Aspercreme to alleviate this.  The examiner indicated that it would require mere speculation to estimate the loss of function or motion during a flare-up since there were no medical treatment reports available to evaluate when a flare-up was present.  The Veteran reported that she was evaluated for her back in January 2008 and had to receive an injection and lie down in bed for the rest of the day.  Other than that episode, she had not been incapacitated or prescribed bedrest by her healthcare provider.  The Veteran denied weight loss, fever, malaise, dizziness, visual disturbances, weakness or bladder or bowel changes.  She reported numbness and tingling and occasional nausea and headache.  The Veteran reported that she could walk unaided without the use of an assistive device.  She did not use a back brace.  The Veteran reported that she could walk about two blocks, and this would take her 10 minutes.  

The examiner further noted with regard to functional assessment, that the Veteran could walk and transfer.  With respect to activities of daily living, the Veteran reported that it was difficult to get in and out of the bathtub at times.  The Veteran also reported that she sometimes needed help getting in and out of the shower and getting her pants on.  The Veteran was currently unemployed.  She reported that her back did not affect her work at her last job, providing more evidence against this claim.  

With respect to the peripheral nerves, the examination report noted numbness and tingling with a burning sensation to the left side of the lower back down to the buttocks.  The examiner noted that the specific nerves involved included the sciatic nerve.  

Upon physical examination, there was no redness, swelling, warmth, rashes, scarring or spasms.  Range of motion testing revealed active flexion to 60 degrees and passive flexion to 77 degrees.  The Veteran had active extension to 15 degrees and passive extension to 20 degrees.  Right lateral flexion was 30 degrees both actively and passively.  Left lateral flexion was 22 degrees actively and 28 degrees passively.  The Veteran had active right rotation to 15 degrees and passive right rotation to 20 degrees.  The Veteran had active left rotation to 15 degrees and passive left rotation to 20 degrees.     

There was tenderness across L4-5.  There was also tenderness noted with palpation to the left sacroiliac joint.  Hip heights were equal.  The spine appeared straight.  The Veteran reported pain with flexion at 60 degrees, extension at 15 degrees, left lateral flexion at 22 degrees, right lateral flexion at 30 degrees, left lateral rotation at 15 degrees and right lateral rotation at 15 degrees.  With three repetitions of flexion and extension, it was positive for additional pain but negative for additional fatigue, weakness, lack of endurance or incoordination.  It was noted that the Veteran grimaced through the movements.  Deep tendon reflexes, to include bicep, patella, and ankle jerks were 2+/2+.  The Veteran reported decreased sensation with the Weinstein microfilament to the lateral side of her left hip and anterior part of the upper left thigh.  There was normal sensation to the rest of the lower extremities.  

The VA examiner diagnosed lumbosacral strain, no radiculopathy identified, with sacroiliac joint tenderness and decreased sensation to the left thigh and hip area identified on current examination.  

An emergency treatment report from Rapid City Hospital, dated in April 2009, shows that the Veteran was seen with a complaint of back pain of several days in duration.  The record indicated that the neurologic symptoms included radiation to the leg.  The Veteran was diagnosed with low back pain with radiculopathy. 

The record contains a statement from the Veteran's physical therapist, dated in June 2009.  The therapist indicated that the Veteran had an extensive history of chronic back pain, including discogenic pain with muscle spasticity.  She had treatment sessions which focused on improving her mobility, strength and stability.  

In June 2009, the Veteran had a hearing before a VA decision review officer.  The Veteran testified regarding her treatment.  She stated  that she was undergoing physical therapy, using a TENS machine, and taking pain medication.    

Under the General Rating Formula, in order to warrant the next higher rating of 40 percent, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The record in this case indicates that forward flexion of the lumbar spine is no worse than 60 degrees.  There are no findings of favorable ankylosis of the entire thoracolumbar spine.  Even when functional limitation due to pain and weakness is considered, the evidence does not demonstrate that the severity of the Veteran's lumbar spine disability more nearly approximates the criteria for a 40 percent rating under the General Rating Formula.  In fact, without taking into consideration the Veteran's complaints, the current evaluation could not be justified, let alone a higher evaluation.  Accordingly, the Board concludes that the criteria for a rating in excess of 20 percent under the General Rating Formula are not met.  

The Board has also considered the criteria pertaining to the Formula for Rating Intervertebral Disc Syndrome.  A higher rating is not assignable under those criteria, as the Veteran's lumbar spine disability is not shown to result in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

As noted previously, the General Rating Formula for Diseases and Injuries of the Spine indicate all neurologic abnormalities associated with a service connected spine disability shall be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a , DCs 5235-5242, Note (1). 

In this case, the VA examination reports reflect complaints of  radiation of back pain into the left leg.  The November 2008 VA examination indicated that there was numbness and tingling with a burning sensation to the left side of the lower back down to the buttocks.  The VA examiner indicated that the nerve involved was the sciatic nerve. 

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Code 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. 
§ 4.124a , Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R.  § 4.124a, Diagnostic Code 8520 (2011). 

In this case, the record does not support a finding of complete paralysis, as there is  no evidence of drop foot or loss of active muscle movement below the knee.  Thus, an evaluation for complete paralysis of the sciatic nerve is not assignable.  

Disability ratings for diseases of the peripheral nerves under Diagnostic Code 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under Diagnostic Code 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating for mild incomplete paralysis.  If the condition is considered "moderate", a 20 percent disability rating is provided.  If the condition is considered "moderately severe", a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The Board finds that a separate 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the back.  The November 2008 examination report  reflects that there was decreased sensation to the lateral side of the left hip and anterior part of the upper left thigh.  The examination report noted that the Veteran had normal sensation to the rest of the lower extremities, with good strength noted.  There is no evidence of muscle atrophy.  Accordingly, the Board finds that a separate rating is warranted for mild incomplete paralysis of the sciatic nerve, left lower extremity.  

Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  The VA examination reports reflect that the Veteran reported that she was unemployed due to surgeries not related to her service-connected disabilities.   Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, in light of the Veteran's own statements, a total disability based on individual unemployability (TDIU) has not been raised by the record.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, an April 2008 letter notified the Veteran of the elements to substantiate her claim for an increased rating for service-connected lumbar strain.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 20 percent for lumbar strain with sacroiliac joint tenderness is denied.

A separate 10 percent rating is granted for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the back, subject to regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


